

EXHIBIT 10.9




INDEMNIFICATION AGREEMENT




        This INDEMNIFICATION AGREEMENT (the "Agreement") is made and entered
into as of this _________, 2020, by and among National Instruments Corporation,
a Delaware corporation (the "Company"), and _____________ ("Indemnitee").


        WHEREAS, the Company is a Delaware corporation, domiciled in Delaware
and duly formed and existing under the laws of the state of Delaware;


        WHEREAS, competent and experienced persons are reluctant to serve or to
continue to serve corporations as officers, directors or in other capacities
unless they are provided with adequate protection through insurance or
indemnification (or both) against claims and actions against them arising out of
their service to and activities on behalf of those corporations;


        WHEREAS, the current uncertainties relating to the availability of
adequate insurance for directors and officers have increased the difficulty for
corporations to attract and retain competent and experience persons;


        WHEREAS, the Board of Directors of the Company (the "Board") has
determined that the continuation of present trends in litigation will make it
more difficult to attract and retain competent and experienced persons, that
this situation is detrimental to the best interests of the shareholders of the
Company, and that the corporation should act to assure its respective directors
and officers that there will be increased certainty of adequate protection in
the future;


        WHEREAS, the Certificate of Incorporation of the Company requires the
Company to indemnify its directors and officers to the fullest extent permitted
by law;


        WHEREAS, it is reasonable, prudent, and necessary for the Company to
obligate itself contractually to indemnify its directors and officers to the
fullest extent permitted by applicable law in order to induce them to serve or
continue to serve the Company;


        WHEREAS, Indemnitee is willing to serve, continue to serve, and to take
on additional service for or on behalf of the Company on the condition that
Indemnitee be indemnified to the fullest extent permitted by law; and


        WHEREAS, concurrently with the execution of this Agreement, Indemnitee
is agreeing to serve or to continue to serve as a director or officer of the
Company.


        NOW, THEREFORE, in consideration of the foregoing premises, Indemnitee's
agreement to serve or continue to serve as a director or officer of the Company,
and the





--------------------------------------------------------------------------------



covenants contained in this Agreement, the parties hereto hereby covenant and
agree as follows:


        1.  Certain Definitions:


         (a)  Acquiring Person: shall mean any Person other than (i) the
Company, (ii) any of the Company's Subsidiaries, (iii) any employee benefit plan
of the company or of a Subsidiary of the Company or of a corporation owned
directly or indirectly by the stockholders of the Company in substantially the
same proportions as their ownership of stock of the Company, or (iv) any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or of a Subsidiary of the Company or of a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company.


         (b)  Change in Control: shall be deemed to have occurred if:


          (i) any Acquiring Person is or becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act")), directly or indirectly, of securities of the Company
representing twenty percent or more of the combined voting power of the then
outstanding Voting Securities of the Company; or


          (ii) members of the Incumbent Board cease for any reason to constitute
at least a majority of the Board; or


          (iii) a public announcement is made of a tender or exchange offer by
any Acquiring Person for fifty percent or more of the outstanding Voting
Securities of the Company, and the Board approves or fails to oppose that tender
or exchange offer in its statements in Schedule 14D-9 under the Exchange Act; or


          (iv) the stockholders of the Company approve a merger or consolidation
of the Company with any other corporation, partnership, limited liability
company or other entity (or, if no such approval is required, the consummation
of such a merger or consolidation of the Company), other than a merger or
consolidation that would result in the Voting Securities of the Company
outstanding immediately prior to the consummation thereof continuing to
represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity or of a parent of the surviving entity) a
majority of the combined voting power of the Voting Securities of the surviving
entity (or its parent) outstanding immediately after that merger or
consolidation; or


          (v) the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all the Company's assets (or, if no such
approval is required, the consummation of such a liquidation, sale, or
disposition in one transaction or series of related transactions) other than a
liquidation, sale, or disposition of all or substantially all the Company's
assets in one transaction or a series of related transactions to a corporation


2



--------------------------------------------------------------------------------



owned directly or indirectly by the stockholders of the Company in substantially
the same proportions as their ownership of stock of the Company.


         (c) Claim: any threatened, pending, or completed action, suit, or
proceeding (including, without limitation, securities laws actions, suits, and
proceedings), any arbitration, mediation, or alternative dispute resolution
mechanism, or any inquiry or investigation (including discovery), whether
conducted by the Company or any other party, that Indemnitee in good faith
believes might lead to the institution of any action, suit, or proceeding,
whether civil, criminal, administrative, investigative, or other. 


         (d) Company: shall be deemed to refer to National Instruments
Corporation.


         (e) Expenses: all costs, expenses (including attorneys' and expert
witnesses' fees), and obligations actually and reasonably paid or incurred in
connection with investigating, defending (including affirmative defenses and
counterclaims), being a witness in, or participating in (including on appeal),
or preparing to defend, be a witness in, or participate in, any Claim relating
to any Indemnifiable Event.


         (f)  Incumbent Board: currently serving individuals who, as of May 5,
2020, constitute the Board and any other individual who becomes a director of
the Company after that date and whose election or appointment by the Board or
nomination for election by the Company's stockholders was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board.
        
         (g) Indemnifiable Event: any event or occurrence related to the fact
that Indemnitee is or was a director, officer, employee, agent, or fiduciary of
the Company, or is or was serving at the request of the Company as a director,
officer, employee, trustee, agent, or fiduciary of another corporation,
partnership, joint venture, employee benefit plan, trust, or other enterprise,
or by reason of anything done or not done by Indemnitee in any such capacity.
For purposes of this Agreement, the Company agrees that Indemnitee's service on
behalf of or with respect to any Subsidiary of the Company shall be deemed to be
at the request of the Company.


         (h) Person: shall mean any person or entity of any nature whatsoever,
specifically including an individual, a firm, a company, a corporation, a
partnership, a trust, or other entity. A Person, together with that Person's
Affiliates and Associates (as those terms are defined in Rule 12b-2 under the
Exchange Act), and any Persons acting as a partnership, limited partnership,
joint venture, association, syndicate, or other group (whether or not formally
organized), or otherwise acting jointly or in concert or in a coordinated or
consciously parallel manner (whether or not pursuant to any express agreement),
for the purpose of acquiring, holding, voting, or disposing of securities of the
Company with such Person, shall be deemed a single "Person."


         (i) Potential Change in Control: shall be deemed to have occurred if
(i) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control; (ii) any Person (including the
Company) publicly


3





--------------------------------------------------------------------------------



announces an intention to take or to consider taking actions that, if
consummated, would constitute a Change in Control; (iii) any Acquiring Person
who is or becomes the beneficial owner, directly or indirectly, of securities of
the Company representing 10% or more of the combined voting power of the then
outstanding Voting Securities of the Company, increases his, her or its
beneficial ownership of such securities by 5% or more over the percentage so
owned by that Person on the date hereof; or (iv) the Board adopts a resolution
to the effect that, for the purposes of this Agreement, a Potential Change in
Control has occurred.


         (j) Reviewing Party: any appropriate person or body consisting of a
member or members of the Board or any other person or body appointed by the
Board (including Special Counsel referred to in Section 4) who is not a party to
the particular Claim for which Indemnitee is seeking indemnification.


         (k) Special Counsel: an attorney, a law firm, or a partner or member of
a law firm, that is experienced in matters of corporation law selected by
Company and approved by the Indemnitee (which approval shall not be unreasonably
withheld) and neither presently is, nor in the past three years has been,
retained to represent (i) the Company or Indemnitee in any matter material to
either such party (other than as Special Counsel with respect to matters
concerning Indemnitee under this Agreement, or other indemnitees under similar
indemnification agreements), or (ii) any other party to the Claim giving rise to
a claim for indemnification hereunder. Notwithstanding the foregoing, the term
"Special Counsel" shall not include any person who, under the applicable
standards of professional conduct then prevailing, would have a conflict of
interest in representing either the Company or Indemnitee in an action to
determine Indemnitee's rights under this Agreement. 


         (l) Subsidiary: with respect to any Person, any corporation or other
entity of which a majority of the voting power of the voting equity securities
or equity interest is owned, directly or indirectly, by that Person.


         (m) Voting Securities: any securities that vote generally in the
election of directors, in the admission of general partners, or in the selection
of any other similar governing body.


        2.  Basic Indemnification and Expense Reimbursement Arrangement


         (a)  In the event Indemnitee was, is, or becomes a party to or witness
or other participant in, or is threatened to be made a party to or witness or
other participant in, a Claim by reason of (or arising in part out of) an
Indemnifiable Event, the Company shall indemnify Indemnitee to the fullest
extent permitted by law as soon as practicable but in any event no later than 30
days after written demand is presented to the Company, against any and all
Expenses, judgments, fines, penalties, and amounts paid in settlement (including
all interest, assessments, and other charges paid or payable in connection with
or in respect of such Expenses, judgments, fines, penalties, or amounts paid in
settlement) of or with respect to that Claim. Notwithstanding the foregoing, the
obligations of the


4





--------------------------------------------------------------------------------



Company under Section 2(a) shall be subject to the condition that the Reviewing
Party shall not have determined (in a written opinion, in any case in which
Special Counsel referred to in Section 3 hereof is involved) that Indemnitee
would not be permitted to be indemnified under applicable law. Nothing contained
in this Agreement shall require any determination under this Section 2(a) to be
made by the Reviewing Party prior to this disposition or conclusion of the Claim
against the Indemnitee; provided, however, that Expense Advances (defined below)
shall continue to be made by the Company pursuant to and to the extent required
by the provisions of Section 2(b).


         (b) If so requested in writing by Indemnitee, the Company shall pay any
and all Expenses incurred by Indemnitee (or if applicable, reimburse Indemnitee
for any and all Expenses incurred by Indemnitee and previously paid by
Indemnitee) within 30 days after such request (an "Expense Advance"). The
Company shall be obligated to make or pay an Expense Advance in advance of the
final disposition or conclusion of any Claim; provided, however, that the
Company shall not be required to pay an Expense Advance unless Indemnitee has
included invoices received by Indemnitee in connection with the Expenses for
which advancement is sought (but in the case of invoices in connection with
legal services, any references to legal work performed or to expenditures made
that would cause Indemnitee to waive any privilege accorded by applicable law
shall not be included with such invoices). In connection with any request for an
Expense Advance, if requested by the Company, Indemnitee or Indemnitee's counsel
shall submit an affidavit stating that the Expenses incurred were reasonable.
Any dispute as to the reasonableness of any Expense shall not delay an Expense
Advance by the Company, and the Company agrees that any such dispute shall be
resolved only upon the disposition or conclusion of the underlying Claim against
the Indemnitee. If, when, and to the extent that the Reviewing Party determines
that Indemnitee would not be permitted to be indemnified with respect to a Claim
under applicable law, the Company shall be entitled to be reimbursed by
Indemnitee and Indemnitee hereby agrees to reimburse the Company without
interest (which agreement shall be an unsecured obligation of Indemnitee) for
all related Expense Advances theretofore made or paid by the Company; provided,
however, that if Indemnitee has commenced legal proceedings in a court of
competent jurisdiction to secure a determination that Indemnitee should be
indemnified under applicable law, any determination made by the Reviewing Party
that Indemnitee would not be permitted to be indemnified under applicable law
shall not be binding and Indemnitee shall not be required to reimburse the
Company for any Expense Advance, and the Company shall be obligated to continue
to make Expense Advances, until a final judicial determination is made with
respect thereto (as to which all rights of appeal therefrom have been exhausted
or lapsed). If there has not been a Change in Control, the Reviewing Party shall
be selected by the Board. If there has been a Change in Control, the Reviewing
Party shall be advised by or shall be Special Counsel referred to in Section 4
hereof, if and as Indemnitee so requests. If there has been no determination by
the Reviewing Party or if the Reviewing Party determines that Indemnitee
substantively would not be permitted to be indemnified in whole or in part under
applicable law, Indemnitee shall have the right to commence litigation in any
court in the States of Texas or Delaware having subject matter jurisdiction
thereof and in which venue is proper seeking an initial determination by the
court or challenging any such determination by the Reviewing Party or any aspect
thereof, and the


5



--------------------------------------------------------------------------------



Company hereby consents to the service of process and to appear in any such
proceeding. Any determination by the Reviewing Party otherwise shall be
conclusive and binding on the Company and Indemnitee.


         (c) The Company shall indemnify Indemnitee in accordance with the
provisions of this Section 2 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Claim by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 2, Indemnitee shall be
indemnified to the fullest extent permitted by applicable law against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee's
behalf in connection with such Claim or any issue or matter therein, if
Indemnitee acted in good faith and in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company. No indemnification
for Expenses shall be made under this Section 2 in respect of any Claim, issue
or matter as to which Indemnitee shall have been adjudged by a court of
competent jurisdiction to be liable to the Company, unless and only to the
extent that the Delaware Court of Chancery or any court in which the Claim was
brought shall determine upon application that, despite the adjudication of
liability but in view of all the circumstances of the case, Indemnitee is fairly
and reasonably entitled to indemnification for such expenses as the Delaware
Court of Chancery or such other court shall deem proper.


         (d) Notwithstanding any provision in this Agreement, the Company shall
not be obligated under this Agreement to make any indemnity in connection with
any Claim (or any part thereof): (i) for an accounting or disgorgement of
profits pursuant to Section 16(b) of the Exchange Act (as hereinafter defined),
as amended, or similar provisions of federal, state or local statutory law or
common law, if Indemnitee is held liable therefor (including pursuant to any
settlement arrangements); (ii) for any reimbursement of the Company by
Indemnitee of any bonus or other incentive-based or equity-based compensation or
of any profits realized by Indemnitee from the sale of securities of the
Company, as required in each case under the Exchange Act (including any such
reimbursements that arise from an accounting restatement of the Company pursuant
to Section 304 of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"), or
the payment to the Company of profits arising from the purchase and sale by
Indemnitee of securities in violation of Section 306 of the Sarbanes-Oxley Act),
if Indemnitee is held liable therefor (including pursuant to any settlement
arrangements); (iii) initiated by Indemnitee, including any Claim (or any part
thereof) initiated by Indemnitee against the Company or its directors, officers,
employees, agents or other indemnitees, unless (1) the Reviewing Party
authorized the Claim (or the relevant part of the Claim) prior to its
initiation, (2) the Company provides the indemnification, in its sole
discretion, pursuant to the powers vested in the Company under applicable law,
(3) otherwise authorized in Section 5, or (4) otherwise required by applicable
law; or (iv) if prohibited by applicable law.


        3.  Procedures for Notification and Defense of Claim.


         (a) Indemnitee shall notify the Company in writing of any matter with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses as soon as reasonably practicable following the receipt by Indemnitee
of notice thereof. The written notification to the Company shall include, in
reasonable detail, a description of the nature of the Claim and the facts
underlying the Claim. The failure by Indemnitee to notify the Company will


6





--------------------------------------------------------------------------------



not relieve the Company from any liability which it may have to Indemnitee
hereunder or otherwise than under this Agreement, and any delay in so notifying
the Company shall not constitute a waiver by Indemnitee of any rights, except to
the extent that such failure or delay materially prejudices the Company.


         (b) If, at the time of the receipt of a notice of a Claim pursuant to
the terms hereof, the Company has directors' and officers' liability insurance
in effect that may be applicable to the Claim, the Company shall give prompt
notice of the commencement of the Claim to the insurers in accordance with the
procedures set forth in the applicable policies. The Company shall thereafter
take all commercially-reasonable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such Claim in accordance with
the terms of such policies.


         (c) In the event the Company may be obligated to make any indemnity in
connection with a Claim, the Company shall be entitled to assume and control the
defense of such Claim with counsel approved by Indemnitee, which approval shall
not be unreasonably withheld, conditioned or delayed, upon the delivery to
Indemnitee of written notice of its election to do so. After delivery of such
notice, approval of such counsel by Indemnitee and the retention of such counsel
by the Company, the Company will not be liable to Indemnitee for any fees or
expenses of counsel subsequently incurred by Indemnitee with respect to the same
Claim. Notwithstanding the Company's assumption of the defense of any such
Claim, the Company shall be obligated to pay the fees and expenses of
Indemnitee's separate counsel to the extent (i) the employment of separate
counsel by Indemnitee is authorized by the Company, (ii) counsel for the Company
or Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
such that Indemnitee needs to be separately represented, (iii) the Company is
not financially or legally able to perform its indemnification obligations or
(iv) the Company shall not have retained, or shall not continue to retain,
counsel to defend such Claim. The Company shall have the right to conduct such
defense as it sees fit in its sole discretion. Regardless of any provision in
this Agreement, Indemnitee shall have the right to employ counsel in any Claim
at Indemnitee's personal expense. The Company shall not be entitled, without the
consent of Indemnitee, to assume the defense of any Claim brought by or in the
right of the Company.


         (d)  Indemnitee shall give the Company such information and cooperation
in connection with the Claim as may be reasonably appropriate.


         (e)  Indemnitee shall not enter into any settlement in connection with
a Claim (or any part thereof) without the Company's prior written consent, which
will not be unreasonably withheld, conditioned or delayed. Furthermore, the
Company shall not be liable to indemnify Indemnitee for any settlement of any
Claim (or any part thereof) without the Company's prior written consent.


         (f)  The Company shall not settle any Claim (or any part thereof) in a
manner that imposes any penalty or liability on Indemnitee without Indemnitee's
prior written consent, which shall not be unreasonably withheld, conditioned or
delayed.


        4. Change in Control. The Company agrees that, if there is a Change in
Control and if Indemnitee requests in writing that Special Counsel advise the
Reviewing Party or be the Reviewing Party, then the Company shall not deny any
indemnification payments (and Expense Advances shall continue to be paid by the
Company pursuant to Section 2(b) that Indemnitee requests or demands under this
Agreement or any other


5





--------------------------------------------------------------------------------



agreement or law now or hereafter in effect relating to Claims for Indemnifiable
Events. The Company further agrees not to request or seek reimbursement from
Indemnitee of any related Expense Advances unless, with respect to a denied
indemnification payment, Special Counsel has rendered its written opinion to the
Company and Indemnitee that the Company would not be permitted under applicable
law to pay Indemnitee such indemnification payment. The Company agrees to pay
the reasonable fees of Special Counsel referred to in this Section 4 and to
indemnify fully Special Counsel against any and all expenses (including
attorneys' fees), claims, liabilities, and damages arising out of or relating to
this Agreement or Special Counsel's engagement pursuant hereto.


        5. Establishment of Trust. In the event of a Potential Change in
Control, the Company shall, upon written request by Indemnitee, create a trust
for the benefit of Indemnitee (the "Trust") and from time to time upon written
request of Indemnitee shall fund the Trust in an amount sufficient to satisfy
any and all Expenses reasonably anticipated at the time of each such request to
be incurred in connection with investigating, preparing for, and defending any
Claim relating to an Indemnifiable Event, and any and all judgments, fines,
penalties, and settlement amounts of any and all Claims relating to an
Indemnifiable Event from time to time actually paid or claimed, reasonably
anticipated, or proposed to be paid. The amount or amounts to be deposited in
the Trust pursuant to the foregoing funding obligation shall be determined by
the Reviewing Party in any situation in which Special Counsel referred to in
Section 4 is involved. The terms of the Trust shall provide that, upon a Change
in Control, (i) the Trust shall not be revoked or the principal thereof invaded,
without the written consent of Indemnitee, (ii) the trustee of the Trust shall
advance, within 30 days of a request by Indemnitee, any and all Expenses to
Indemnitee (and Indemnitee hereby agrees to reimburse the Trust under the
circumstances in which Indemnitee would be required to reimburse the Company for
the Expense Advances under Section 2(b) of this Agreement); (iii) the Trust
shall continue to be funded by the Company in accordance with the funding
obligation set forth above; (iv) the trustee of the Trust shall promptly pay to
Indemnitee all amounts for which Indemnitee shall be entitled to indemnification
pursuant to this Agreement or otherwise; and (v) all unexpended funds in that
Trust shall revert to the Company upon a final determination by the Reviewing
Party or a court of competent jurisdiction, as the case may be, that Indemnitee
has been fully indemnified under the terms of this Agreement. The trustee of the
Trust shall be chosen by Indemnitee. Nothing in this Section 5 shall relieve the
Company of any of its obligations under this Agreement.

        6. Indemnification for Additional Expenses. The Company shall indemnify
Indemnitee against any and all costs and expenses (including attorneys' and
expert witnesses' fees) and, if requested in writing by Indemnitee, shall
(within 30 days of that request) advance those costs and expenses to Indemnitee,
which are incurred by Indemnitee in connection with any claim asserted against
or action brought by Indemnitee for (i) indemnification or advance payment of
Expenses by the Company under this Agreement or any other agreement or provision
of the Company's charter or by-laws now or hereafter in effect relating to
Claims for Indemnifiable Events, or (ii) recovery under any directors' and
officers' liability insurance policies maintained by the Company, to the extent
that





--------------------------------------------------------------------------------



Indemnitee ultimately is determined to be entitled to that indemnification,
advance expense payment, or insurance recovery, as the case may be.


        7. Partial Indemnity. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of the
Expenses, judgments, fines, penalties, and amounts paid in the settlement of a
claim but not, however, for all of the total amount thereof, the Company shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled. Moreover, notwithstanding any other provision of this Agreement, to
the extent that Indemnitee has been successful on the merits or otherwise in
defense of any or all Claims relating in whole or in part to an Indemnifiable
Event or in defense of any issue or matter therein, including dismissal without
prejudice, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith, to the fullest extent permitted by law.


        8. Contribution.


         (a) Contribution Payment. To the extent the indemnification provided
for under any provision of this Agreement is determined (in the manner
hereinabove provided) not to be permitted under applicable law, then in the
event Indemnitee was, is, or becomes a party to or witness or other participant
in, or is threatened to be made a party to or witness or other participant in, a
Claim by reason of (or arising in part out of ) an Indemnifiable Event, the
Company, in lieu of indemnifying Indemnitee, shall contribute to the amount of
any and all Expenses, judgments, fines, or penalties assessed against or
incurred or paid by Indemnitee on account of that Claim and any and all amounts
paid in settlement of that Claim (including all interest, assessments, and other
charges paid or payable in connection with or in respect of such Expenses,
judgments, fines, penalties, or amounts paid in settlement) for which such
indemnification is not permitted ("Contribution Amounts"), in such proportion as
is appropriate to reflect the relative fault with respect to the Indemnifiable
Event giving rise to the Contribution Amounts of Indemnitee, on the one hand,
and of the Company and any and all other parties (including officers and
directors of the Company other than Indemnitee) who may be at fault with respect
to such Indemnifiable Event (collectively, including the Company, the "Third
Parties") on the other hand.  


         (b)  Relative Fault. The relative fault of the Third Parties and the
Indemnitee shall be determined (i) by reference to the relative fault of
Indemnitee as determined by the court or other governmental agency assessing the
Contribution Damages, or (ii) to the extent such court or other governmental
agency does not apportion relative fault, by the Reviewing Party (which shall
include Special Counsel) after giving effect to, among other things, the
relative intent, knowledge, access to information, and opportunity to prevent or
correct the applicable Indemnifiable Event and other relevant equitable
considerations of each party. The Company and Indemnitee agree that it would not
be just and equitable if contribution pursuant to this Section 8 were determined
by pro rata allocation or by any other method of allocation which does take
account of the equitable considerations referred to in this Section 8(b).


9





--------------------------------------------------------------------------------





        9. Presumptions and Effect of Certain Claims.


         (a) In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party shall, to the fullest extent not
prohibited by law, presume that Indemnitee is entitled to indemnification under
this Agreement, and the Company shall, to the fullest extent not prohibited by
law, have the burden of proof to overcome that presumption.


         (b) The termination of any Claim or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Claim, that Indemnitee had reasonable cause to believe that his or her conduct
was unlawful.


         (c) For purposes of any determination of good faith, Indemnitee shall
be deemed to have acted in good faith to the extent Indemnitee relied in good
faith on (i) the records or books of account of the Company or any Subsidiary
thereof, including financial statements, (ii) information supplied to Indemnitee
by the officers of the Company in the course of their duties, (iii) the advice
of legal counsel for the Company or its Board or counsel selected by any
committee of the Board or (iv) information or records given or reports made to
the Company by an independent certified public accountant, an appraiser,
investment banker or other expert selected with reasonable care by the Company
or its Board or any committee of the Board. The provisions of this Section 8
shall not be deemed to be exclusive or to limit in any way the other
circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement.


         (d) Neither the knowledge, actions nor failure to act of any other
director, officer, agent or employee of the Company shall be imputed to
Indemnitee for purposes of determining the right to indemnification under this
Agreement.


        10. Non-exclusivity. The rights of Indemnitee hereunder shall be in
addition to any other rights Indemnitee may have under the Company's charter or
by-laws, the Texas Business Corporation Act, or the Delaware General Corporation
Law or otherwise. To the extent that a change in the Texas Business Corporation
Act or the Delaware General Corporation Law (whether by statute or judicial
decision) permits greater indemnification by agreement than would be afforded
currently under the Company's charter or by-laws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by that change.

        11. Liability Insurance. Except as otherwise agreed to by the Company
and Indemnitee in a written agreement, to the extent the Company maintains an
insurance policy or policies providing directors' and officers' liability
insurance, Indemnitee shall be


10







--------------------------------------------------------------------------------



covered by that policy or those policies, in accordance with its or their terms,
to the maximum extent of the coverage available for any Company director or
officer.


        12. Period of Limitations. No legal action shall be brought and no cause
of action shall be asserted by or on behalf of the Company or any affiliate of
the Company against Indemnitee or Indemnitee's spouse, heirs, executors, or
personal or legal representatives after the expiration of three years from the
date of accrual of that cause of action, and any claim or cause of action, of
the Company or its affiliate shall be extinguished and deemed released unless
asserted by the timely filing of a legal action within that three-year period;
provided, however, that, if any shorter period of limitations is otherwise
applicable to any such cause of action, the shorter period shall govern.


        13. Prior Agreements and Amendments. This Agreement replaces and
supersedes any other agreement or agreements, oral or written, that the Company
may have with Indemnitee with respect to the subject matter covered by this
Agreement. No supplement, modification, or amendment of this Agreement shall be
binding unless executed in writing by both of the parties hereto. No waiver of
any of the provisions of this Agreement shall be deemed or shall constitute a
waiver of any other provisions hereof (whether or not similar) nor shall that
waiver constitute a continuing waiver.


        14. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of that payment to all the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure those rights, including the execution
of the documents necessary to enable the Company effectively to bring suit to
enforce those rights.


        15. No Duplication of Payments. The Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent Indemnitee has otherwise actually received payment
(under any insurance policy, provision of the Company's charter or by-laws or
otherwise) of the amounts otherwise indemnifiable hereunder.


        16. Binding Effect; Merger. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, assigns (including any direct or indirect successor by
purchase, merger, consolidation, or otherwise to all or substantially all of the
business or assets of the Company), spouse, heirs, and personal and legal
representatives. This Agreement shall continue in effect regardless of whether
Indemnitee continues to serve as an officer or director of the Company or
another enterprise at the Company's request.


        17. Severability. If any provision of this Agreement is held to be
illegal, invalid, or unenforceable under present or future laws effective during
the term hereof, that provision shall be fully severable; this Agreement shall
be construed and enforced as if that illegal, invalid, or unenforceable
provision had never comprised a part hereof; and the remaining provisions shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance from this Agreement.


11



--------------------------------------------------------------------------------







Furthermore, in lieu of that illegal, invalid, or unenforceable provision, there
shall be added automatically as a part of this Agreement a provision as similar
in terms to the illegal, invalid, or unenforceable provision as may be possible
and be legal, valid, and enforceable.


        18. Governing Law. With respect to the obligations of the Company
hereunder, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware applicable to contracts made
and to be performed in that state without giving effect to the principles of
conflicts of laws.


        19. Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement.


        20. Notices. Whenever this Agreement requires or permits notice to be
given by one party to the other, such notice must be in writing to be effective
and shall be deemed delivered and received by the party to whom it is sent upon
actual receipt (by any means) of such notice. Receipt of a notice by any officer
of the Company shall be deemed receipt of such notice by the Company.


        21. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument. Counterparts
may be delivered via facsimile, electronic mail (including any electronic
signature complying with the U.S. federal ESIGN Act of 2000, Uniform Electronic
Transactions Act or other applicable law, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes




        EXECUTED as of the date first written above.
NATIONAL INSTRUMENTS CORPORATION, a Delaware corporation


By:__________________________, Indemnitee











12

